Citation Nr: 1437718	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May through November of 1994 and from January 1998 through August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for endometriosis, effective from August 31, 2007, with a 10 percent initial disability rating.  The Veteran has perfected a timely appeal in which she challenges the assigned initial disability rating.
 

FINDING OF FACT

The Veteran's endometriosis has been manifested by lesions extending from the sigmoid colon to the uterosacral ligament on the right side; endometriotic changes in the left posterior cul-de-sac ascending to the pelvic portion of the left ureter; chronic right-sided pelvic and back pain; bowel symptoms including constipation; intermittently excessive menses; and intermittent periods of pink watery discharge.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, and no more, for endometriosis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.116, Diagnostic Code 7629 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). 

In correspondence dated April 2008, the RO satisfied its notice duties to the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate his claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of an initial disability rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in a subsequent November 2009 statement of the case and in an April 2014 supplemental statements of the case.  The Veteran was able to participate effectively in the processing of her claim. There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  To the extent that the Board is granting a higher rating in part on the presence of some complaints not noted during that examination, the Board notes that such complaints are fully capable of lay observation, and the Board is accepting that they occur as reported by the Veteran.  Thus, the Board finds that their absence in the report of that examination does not, by itself, warrant the need for an additional VA exam.

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of her disability since she was last examined in April 2013.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board finds that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor her representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has declined the opportunity to present evidence and argument in support of his claim.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.   Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

The evaluation of the same disability under various diagnoses, a practice known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In this case, the Veteran seeks an initial disability rating higher than 10 percent for endometriosis.  As noted above, this disability rating was initially provided in the Waco RO's August 2008 rating decision, pursuant to 38 C.F.R. § 4.116, DC 7629.

DC 7629, which provides the rating criteria for endometriosis specifically, provides for a 10 percent disability rating where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent disability rating is assigned for cases where endometriosis has resulted in pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum schedular 50 percent disability rating is assigned where the evidence shows that the endometriosis has resulted in lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.

In a statement submitted with her August 2009 substantive appeal, the Veteran argues that the symptomatology associated with her endometriosis meets the criteria for the maximum schedular 50 percent disability rating under DC 7629.  The Board agrees.

The relevant evidence includes records for treatment at Tripler Army Medical Center, including a February 2005 record which shows that the Veteran was evaluated for symptoms of excessive vaginal bleeding during her period, spotting prior to her period, blood clots, bloating, and constipation.  No specific diagnosis was rendered at that time.  In February 2007, the Veteran returned with complaints of lower groin pain and light pink and watery discharge that was occurring around the midpoint of her menstrual cycle.  The Veteran also reported at that time that her menstrual cycle had been a few days longer than usual.  In April 2007, the Veteran continued to report ongoing right pelvic pain and unexplained vaginal bleeding and spotting between her periods.  The Veteran was prescribed medications for her pain symptoms.

In November 2007, the Veteran sought treatment for her ongoing symptoms at Lake Pointe Women's Center.  At that time, she reported ongoing spotting and the return of pink watery discharge which occurred after intercourse.  A diagnostic laparoscopy performed in December 2007 revealed various cysts and pencolonic, pelvic peritoneal, and rectovaginal endometriosis.  Subsequent records from Lake Pointe Women's Center reflect continuing complaints of pelvic and back pain and constipation.  In May 2008, the Veteran underwent a second laparoscopic procedure to resect the Veteran's endometriosis.

During a June 2008 VA examination, the Veteran continued to report low back pain, right-sided pelvic pain, irregular vaginal bleeding, and constipation.  By history, she reported that she began having constant and burning right-sided back and pelvic pain in May 2006 and that those symptoms resolved temporarily in early to mid-2008, before returning in May of 2008.  She also reported irregular vaginal mid-cycle spotting that began in early 2005 but had resolved since being prescribed on Depolupron in December 2007.  In that regard, she stated that the Depolupron was actually preventing her from having her regular menstrual cycle.  On review of the claims file, the examiner noted a medical history that is essentially consistent with the above.  A pelvic examination was grossly normal.  Based on the Veteran's reported and documented medical history, the examiner diagnosed endometriosis marked by clubbing of the right fimbria.

In an October 2008 letter, the Veteran's treating physician at Lake Pointe Women's Center, Dr. T.S.S., summarized the Veteran's symptoms and treatment.  He noted that the more recent December 2007 laparoscopic procedure had revealed an extensive endometriosis which involved the cul-de-sac and the large bowel, specifically the sigmoid colon.  Dr. T.S.S. continued by noting that the lesions from the endometriosis were seen extending from the right lateral aspect of the sigmoid colon in the posterior cul-de-sac up to the uterosacral ligament on the Veteran's right side.  Dr. T.S.S. observed that other endometriotic changes were also being seen in the left posterior cul-de-sac ascending to the pelvic portion of the left ureter.  In regard to the Veteran's treatment, Dr. T.S.S. summarized that the Veteran had been treated on a 120-day course of Lupron therapy followed by laparoscopic resection of the endometriosis.  According to Dr. T.S.S., this course of treatment resulted in a brief reduction in pelvic pain, however, pelvic findings and symptoms have returned and the Veteran was considering further surgical intervention, to include a possible hysterectomy.

Subsequent records from Loch Haven OB/Gyn show that the Veteran resumed treatment in January 2011 for ongoing pelvic pain which was severe enough to limit her exercise regimen and interfered with her ability to enjoy relations with her spouse.  Subsequent records through November 2012 show ongoing complaints of pain, constipation, and intermittent spotting.

During an April 2013 VA examination, the Veteran reported ongoing moderate pelvic pain.  Apparently, she reported that her current treatment consisted of pain medications, but, that a hysterectomy removal of her ovaries was planned for June 2013.  The examiner did not note any subjective complaints of heavy or irregular bleeding requiring continuous treatment for control; heavy or irregular bleeding not controlled by treatment; lesions involving the bowel or bladder confirmed by laparoscopy, bowel or bladder symptoms, or anemia.  Overall, the examiner opined that the Veteran's endometriosis did not impact her ability to work.

The foregoing evidence shows that, for all periods relevant to this appeal, the Veteran's endometriosis was manifested by lesions which involved her bowel, ongoing and worsening pelvic and back pain despite prescribed medication, heavy menses and intermittent periods of discharge, and ongoing constipation.  Although the Board observes that only pain symptoms were noted during the April 2013 VA examination, it is unclear as to whether other symptoms were not noted because the Veteran expressly denied having them.  Rather, the Board is of the opinion that the overall lay and medical evidence of record does demonstrate that the Veteran endometriosis has been manifested by the symptoms identified above.  In view of the same, the Board finds that the criteria for a 50 percent disability rating under DC 7629 are met.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the record does not show that the severity of the Veteran's endometriosis is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's endometriosis presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level, and indeed, contemplates the Veteran's predominant symptoms and overall symptomatology.  Moreover, aside from the laparoscopic procedures discussed above, the evidence does not show that the Veteran has required any hospitalization or in-patient care for her endometriosis.  To the extent that the record indicates that a hysterectomy was being considered for 2013, there is no indication in the record that the Veteran proceeded to have the hysterectomy.  Finally, the Board observes that the evidence does not show that the Veteran's endometriosis has rendered her unable to perform the duties of her occupation.  In that regard, the April 2013 VA examiner opined that the Veteran's ability to work was not impaired by her endometriosis. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected migraine headaches, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence shows that the Veteran is entitled to an initial disability rating of 50 percent, and no more, for endometriosis.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.




ORDER

Entitlement to an initial disability rating of 50 percent, and no more, for endometriosis is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


